Case 1:17-cr-00151-MAC-KFG Document 182 Filed 03/04/20 Page 1 of 2 PageID #: 1652


                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION



UNITED STATES OF AMERICA                )
                 (Plaintiff)            ) CRIMINAL NO. 1.17-CR-151
                                        )
v.
                                        )
MOHAMED. IBRAHIM AHMED                  )
                 (Defendant)            )

                     NOTICE OF OBJECTION

      TO THE HONORABLE JUDGE OF SAID COURT AND COURT REPORTER:

HERE COMES, MOHAMED IBRAHIM AHMED, the defe dant and movant on

pro?se, hereby files this objection which states as follows:


1. That I object to the Government request to redact the testimony

     of Gedge Gutierrez as to Mohamed Ibrahim Ahmed held on 12-9-2019

     before Judge Crone. This Document and every document is very

     fundamental to this matter and any act to re ove or redact would

     be noted and construed as fraud.

2. That I also object to replacing evidence when trial has been

     concluded. This is also a act of fraud and it would be debated in

     the court of Appeals.


     EXECUTED 0 <=>1 Day, March 2020
                                                   Respectfully Submitted



                                                   Mohamed Ibrahi Ahmed
         Case 1:17-cr-00151-MAC-KFG Document 182 Filed 03/04/20 Page 2 of 2 PageID #: 1653




            KV HED         3 (a ~ 05
 a e K     er6HT\ot4 c te              stoH
?q     33fe 1-         5     " '" ¦     ' -
>\ 43ToM, T6 K >-        r tD

                                                 Mh«, \ K' CPPHE
                                                 U.N\TE5 STATES lSTftA<ST JUD B
      a£ K,U.S.WSTRCTC0URT
           recei ed                              EKSTEaIH C \ST(\ CT e>f eg MO T
              r-4 2020                                       5T Ei Cou           ouse
                                                 3oo \a]\U_Oi 5 <f£,er Te!<AS
      EASTERN DISIBICT of TEX S
